     Case 4:19-cv-05021-RMP       ECF No. 105    filed 04/30/21   PageID.1401 Page 1 of 2




1

2                                                                            FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON

3
                                                                    Apr 30, 2021
4                                                                       SEAN F. MCAVOY, CLERK




5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
6

7     UNITED STATES OF AMERICA,
                                                   NO: 4:19-CV-5021-RMP
8                                Plaintiff,
                                                   ORDER GRANTING STIPULATED
9           v.                                     MOTION TO DISMISS WITH
                                                   PREJUDICE
10    MISSION SUPPORT ALLIANCE,
      LLC; LOCKHEED MARTIN
11    SERVICES, INC; LOCKHEED
      MARTIN CORPORATION; and
12    JORGE FRANCISCO ARMIJO,
      Frank,
13
                                 Defendants.
14

15         BEFORE THE COURT is a Stipulated Motion to Dismiss with Prejudice,

16   ECF No. 104. Having reviewed the Motion and the record, the Court finds good

17   cause to grant dismissal pursuant to Fed. R. Civ. P 41(a).

18         Accordingly, IT IS HEREBY ORDERED:

19         1. The Stipulated Motion to Dismiss with Prejudice, ECF No. 104, is

20               GRANTED, subject to the terms and conditions of the Settlement

21               Agreement executed among the parties to this action on April 5, 2021.


     ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE ~ 1
     Case 4:19-cv-05021-RMP      ECF No. 105     filed 04/30/21   PageID.1402 Page 2 of 2




1          2. Plaintiff’s Complaint is dismissed with prejudice and without fees or

2              costs to any party.

3          3. All pending motions, if any, are DENIED AS MOOT.

4          4. All scheduled court hearings, if any, are STRICKEN.

5          5. The Court retains jurisdiction of this case to enforce the terms of the

6              Settlement Agreement. See K.C. ex rel. Erica C. v. Torlakson, 762 F.3d

7              963, 967 (9th Cir. 2014) (to establish ancillary jurisdiction to enforce a

8              settlement agreement under Kokkonen v. Guardian Life Ins. Co. of Am.,

9              511 U.S. 375, 381–82 (1994), a court may either include a provision

10             retaining jurisdiction in the dismissal order or directly incorporate the

11             terms of the agreement into that order).

12         IT IS SO ORDERED. The District Court Clerk is directed to enter this

13   Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

14   close this case.

15         DATED April 30, 2021.

16
                                                  s/ Rosanna Malouf Peterson
17                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
18

19

20

21


     ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE ~ 2
